PER CURIAM.
Ronnie G. Coats appeals the trial court’s summary denial of his motion for postcon-viction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the trial court’s denial as to all grounds except numbers 5 and 7. As to those grounds, we remand either for an eviden-tiary hearing or record attachments that conclusively establish that Mr. Coats is not entitled to the relief sought.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
ORFINGER, MONACO and TORPY, JJ., concur.